Citation Nr: 1710588	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with anxiety disorder, rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for post-concussion headaches, rated as 10 percent disabling.  

3.  Entitlement to a compensable disability rating for traumatic brain injury (TBI).  

4.  Entitlement to a compensable disability rating for lumbar spondylolysis.  

5.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected TBI.  

6.  Entitlement to service connection for left shoulder disability.

7.  Entitlement to service connection for bilateral upper extremity neuropathy/radiculopathy.
8.  Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected lumbar spondylolysis.

9.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected lumbar spondylolysis.

10.  Entitlement to service connection for bilateral foot disability, to include as secondary to service-connected lumbar spondylolysis.

11.  Entitlement to service connection for gastrointestinal reflux disease (GERD), including as due to an undiagnosed illness or medically unexplained multisymptom illness or service-connected PTSD.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active duty service from May 2006 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

A rating decision in September 2010 awarded service connection for right shoulder strain, TBI, PTSD, and headaches.  On January 3, 2011, the Veteran filed a supplemental claim, seeking increased ratings for these disabilities.  A February 2011 rating decision granted increased ratings for right shoulder strain and headaches, both from noncompensable to 10 percent, effective from January 3, 2011, and denied a compensable rating for TBI and a rating in excess of 10 percent for PTSD.  The Veteran disagreed with this decision, seeking higher ratings for PTSD, TBI, and headaches, and an earlier effective date for the right shoulder strain rating.  In March 2011, he filed a claim for service connection for Issues 6 through 12 listed above, as well as low back disability.  In a May 2011 statement of the case, the RO increased the award for PTSD to 30 percent, effective from January 3, 2011.  The Veteran perfected his appeal of that claim as well as the other claims.  In August 2011, the RO granted service connection for lumbar spondylolysis and denied service connection for claims 6 through 12.  The Veteran appealed, seeking a higher rating for the low back and service connection for the remaining claims.  

In February 2013, the Veteran testified before a Veterans Law Judge (VLJ) who no longer works at the Board.  A transcript of the hearing is of record.  The Board sent the Veteran a letter in December 2016 asking if he would like another hearing as the VLJ who held his hearing in February 2013 was no longer employed by the Board.  The letter stated that if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing.  To date, he has not responded.

In an October 2014 decision, the Board granted an effective date of May 2, 2010, for the award of a 10 percent rating for the right shoulder strain; and denied service connection for hemorrhoids/fissures (which was listed in the October 2014 decision).  As such, these issues are no longer before the Board.  The remaining claims were remanded for further development, to include providing the Veteran with VA examinations.

The appeal is once again REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

In the October 2014 remand, the Board noted that the Veteran's claims were based upon signs of medically unexplained chronic multisymptom illness, to include gastrointestinal signs or symptoms, muscle and joint pain (to include hips, knees, feet, neck and left shoulder), neurological signs or symptoms (upper extremities), and other complaints.  The Veteran did have service in Southwest Asia, therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 applied to his claims.  The Board found that he had not been afforded an adequate examination to determine the nature and etiology of the claimed disabilities.  There had been no discussion of the etiology of any disorder noted, and no discussion of the potential that the Veteran had signs and symptoms of a medically unexplained chronic multisymptom illness.  Thus, the Board concluded that a remand was required in order to afford the Veteran an adequate VA examination related to his claims based upon his service in the Southwest Asia Theater of Operations under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The Veteran alternatively contends that his cervical spine, bilateral hip, bilateral knee, bilateral foot, and GERD disabilities are due to service-connected disabilities.

With regards to the increased rating claims, the Board found the Veteran's statements credible that his disability picture had worsened since his last examinations as to these disabilities, therefore additional examinations needed to be obtained to accurately assess the current level severity of lumbar spondylolysis, TBI, PTSD, and headaches.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Pursuant to the October 2014 remand, the Veteran was scheduled for various VA examinations in July 2015.  The Veteran did not appear for the scheduled VA examinations.  See July 2015 C&P examination inquiry (showing the Veteran did not attend the scheduled examination).  Subsequently, the AOJ issued a supplemental statement of the case on July 8, 2015.  

A statement received by VA on July 28, 2015, reflects the Veteran reported that he missed the scheduled examinations because he was out of town due to a death in the family.  The Veteran requested that the examinations be rescheduled.  See July 2015 statement.  In January 2016, the Veteran again requested that the VA examinations be rescheduled.  See January 2016 statement.  Further, in November 2016, the Veteran's representative requested that the appeal be remanded in order for the VA examinations to be rescheduled, as the Veteran has provided good cause for failing to report to the July 2015 examinations.  See November 2016 Informal Hearing Presentation.  The Board agrees, and finds that good cause has been shown for the Veteran's absence at the VA examinations, and such should be rescheduled.  See 38 C.F.R. § 3.655(a) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination in order to determine the current nature and severity of his service-connected lumbar spondylolysis.  The claims file should be reviewed by the examiner in conjunction with the examination.  The Veteran is considered a reliable historian.

All indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

The AOJ should ensure that the examiner provides all information required for rating purposes. 

The rationale for all opinions expressed must also be provided.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his PTSD.  Any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to differentiate, to the extent possible, the symptoms associated with the Veteran's PTSD from those associated with the residuals of TBI.

3.  The Veteran should also be afforded an examination to assess the current severity of his TBI and headaches.  The claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should assess the symptoms and signs that are attributable to TBI and provide information concerning the severity.  The examiner should also comment on the frequency and severity of the Veteran's headaches.  The examiner should comment on what symptoms, to include headaches, are attributable to the Veteran's traumatic brain injury versus his PTSD.  

The examiner must specify in the report that all relevant records have been reviewed.  A complete rationale for any opinion expressed should be provided.  The Veteran is considered a reliable historian.

4.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any left shoulder, cervical spine, bilateral upper extremity radiculopathy/neuropathy, bilateral knee, bilateral hip, bilateral foot disability, and GERD present during the pendency of the claims.  The examiner should have sufficient expertise to assess the Veteran's symptoms in relation to the claim based on undiagnosed illness and upon medically unexplained chronic multisymptom illness.  The claims files should be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran, who is considered a reliable historian. 

The examiner should identify all disorders of the left shoulder, cervical spine, bilateral upper extremity radiculopathy/neuropathy, bilateral knee, bilateral hip or bilateral foot disability that have been present during the pendency of the claims. 

(a)  With respect to each diagnosed disorder, including GERD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset during active service, is otherwise related to the Veteran's active service, to include service in Afghanistan.  

(b)  With respect to any diagnosed disorder of the hips, knees or feet, the examiner should indicate whether such at least as likely as not was caused by or due to the service-connected low back disorder.

(c)  Also with respect to any diagnosed disorder of the hips, knees or feet, the examiner should indicate whether such was at least as likely as not permanently worsened by the service connected low back disorder.  If aggravation has occurred, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

(d)  With respect to any diagnosed disorder of the cervical spine and upper extremities, the examiner should indicate whether such was at least as likely as not caused by or due to the service-connected TBI.  

(e)  With respect to any diagnosed disorder of the cervical spine and upper extremities, the examiner should indicate whether such was at least as likely as not permanently worsened by the service connected TBI.  If aggravation has occurred, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

(f)  With respect to GERD, the examiner should also indicate whether such was at least as likely as not caused by or due to the service-connected TBI and/or PTSD.

(g)  With respect to GERD, the examiner should indicate whether such was at least as likely as not permanently worsened by the service connected TBI and/or PTSD.  If aggravation has occurred, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

(h)  Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness(es) of which any of the following are a manifestation: gastrointestinal signs or symptoms, muscle and joint pain, neurological signs or symptoms. 

(i) If any or all of the claimed disabilities, noted above, are not deemed manifestations of undiagnosed illness, then provide a complete medical opinion and detailed rationale regarding whether the Veteran's signs and symptoms, muscle and joint pain, or neurological signs or symptoms are manifestations of chronic disability resulting from a medically unexplained chronic multisymptom illness.  

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




